466 So.2d 13 (1985)
Barbara Jene MORGAN, Appellant,
v.
Jetson MORGAN, Jr., Appellee.
No. 84-1082.
District Court of Appeal of Florida, Fourth District.
March 13, 1985.
Rehearing Denied April 15, 1985.
Thomas Montgomery, Belle Glade, for appellant.
Don Pickett of Brown & Pickett, West Palm Beach, for appellee.
PER CURIAM.
We treat this appeal as a petition for writ of certiorari, grant the petition, and quash the order entered below directing the parties to submit to blood testing in order to determine the paternity of a child, already determined as a matter of law to be the child of both parties. In our view both parties are now estopped to challenge the paternity of the child. See Herout v. Lawrence, 423 So.2d 558 (Fla. 1st DCA 1982) and DeClaire v. Yohanan, 453 So.2d 375 (Fla. 1984).
ANSTEAD, C.J., and LETTS and GLICKSTEIN, JJ., concur.